IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT
                        ____________________

                             No. 98-21016
                           Summary Calendar
                         ____________________

     SAMUEL HERNANDEZ,

                                     Plaintiff-Appellant,

     v.

     ALDINE INDEPENDENT SCHOOL DISTRICT,

                                     Defendant-Appellee.

_________________________________________________________________

           Appeal from the United States District Court
                for the Southern District of Texas
                          (H-97-CV-2942)
_________________________________________________________________

                            August 4, 1999

Before KING, Chief Judge, STEWART and PARKER, Circuit Judges.

PER CURIAM:*

     Plaintiff-appellant Samuel Hernandez appeals from the

district court’s grant of summary judgment on his Americans with

Disabilities Act claim in favor of defendant-appellee Aldine

Independent School District.    We affirm.

               I.   FACTUAL AND PROCEDURAL BACKGROUND

     The facts of this case are straightforward.   In 1984,

plaintiff-appellant Samuel Hernandez began working for defendant-

appellee Aldine Independent School District (“AISD” or “the

District”) as a custodian.    In 1991, Hernandez injured his back

     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
while moving desks for the District, and in 1992, he suffered

another injury while on the job.       After the second injury,

Hernandez’s physician imposed certain work restrictions on him,

and the District placed him in its light duty program, in which

Hernandez remained from August 1992 until October 1993, when his

doctor decided that he should discontinue working.       After

undergoing back surgery, Hernandez reentered the District’s light

duty program in January 1995 but ceased working on March 25, 1996

in order to have another surgery.

     On January 6, 1997, Hernandez’s physicians cleared him to

return to light duty work.   According to Hernandez’s affidavit,

the doctors told him that he had “reached maximum medical

improvement” and had “sustained permanent physical impairment of

sixteen percent to thirty-two percent” to his entire body as a

result of his back injury.   That same day, Hernandez reapplied

for a light duty custodial position with the District, but Edwin

Mercado, one of his supervisors, told him that his work

restrictions would prevent him from doing any manual labor.

Hernandez later obtained employment elsewhere as a security

guard.

     On July 10, 1997, Hernandez filed suit in Texas state court

against the District alleging disability discrimination under the

Texas Commission on Human Rights Act, TEX. LAB. CODE §§ 21.001-

.306.    On August 18, 1997, Hernandez amended his complaint to add

claims for disability discrimination under the Americans with

Disabilities Act, 42 U.S.C. §§ 12101-12213, and Title VII of the


                                   2
Civil Rights Act of 1964, 42 U.S.C. §§ 2000e to 2000e-17, and for

intentional infliction of emotional distress under Texas common

law.       The District then removed the suit to the United States

District Court for the Southern District of Texas and filed a

motion for summary judgment on all of Hernandez’s claims, which

the district judge granted.1       Hernandez appealed.

                          II.   STANDARD OF REVIEW

       We review a district court’s grant of summary judgment de

novo, applying the same standards as the district court.        See

United States v. Johnson, 160 F.3d 1061, 1063 (5th Cir. 1998).

After consulting applicable law in order to ascertain the

material factual issues, we consider the evidence bearing on

those issues, viewing the facts and the inferences to be drawn

therefrom in the light most favorable to the non-movant.        See Doe

v. Dallas Indep. Sch. Dist., 153 F.3d 211, 214-15 (5th Cir.

1998).       Summary judgment is properly granted if “the pleadings,

depositions, answers to interrogatories, and admissions on file,

together with the affidavits, if any, show that there is no

genuine issue as to any material fact and that the moving party

is entitled to a judgment as a matter of law.”       FED. R. CIV. P.

56(c).


       1
        The district court did not explicitly address Hernandez’s
Title VII claim in its Memorandum Opinion and Order, noting only
that “Hernandez filed this lawsuit alleging that the refusal to
place him back in the light duty work program violated the ADA
and Texas Commission on Human Rights Act (“TCHRA”) and that
Aldine I.S.D. intentionally inflicted emotional distress upon
him.” As noted below, however, Hernandez’s appeal appears to
concern only his ADA claim.

                                      3
                         III.   DISCUSSION

     On appeal, Hernandez argues that the district court erred in

determining that he was not a “qualified individual with a

disability” entitled to protection under the ADA because he

failed to propose a reasonable accommodation that would allow him

to perform the essential functions of his job.2   The ADA provides

that “[n]o covered entity shall discriminate against a qualified

individual with a disability because of the disability of such

individual in regard to job application procedures, the hiring,

advancement, or discharge of employees, employee compensation,

job training, and other terms, conditions, and privileges of

employment.”   42 U.S.C. § 12112(a).   The term “discriminate”

includes “not making reasonable accommodations to the known

physical or mental limitations of an otherwise qualified

individual with a disability . . . unless such covered entity can

demonstrate that the accommodation would impose an undue hardship

on the operation of the business of such covered entity.”     Id.

§ 12112(b)(5)(A).   A “disability” includes “a physical or mental


     2
        As we noted above, Hernandez also asserted claims for
disability discrimination under the Texas Commission on Human
Rights Act and Title VII of the Civil Rights Act of 1964 and for
intentional infliction of emotional distress under Texas common
law. His briefs on appeal, however, address only his ADA claim.
We therefore consider all other claims waived. See Cavallini v.
State Farm Mut. Auto Ins. Co., 44 F.3d 256, 260 n.9 (5th Cir
1995); see also FED. R. APP. P. 28(a)(6)(“The argument must
contain the contentions of the appellant on the issues presented,
and the reasons therefor, with citations to the authorities,
statutes, and parts of the record relied on.”); Gann v. Fruehauf
Corp., 52 F.3d 1320, 1328 (5th Cir. 1995) (holding that appellant
waived claims on appeal by failing to advance arguments in
support of them in the body of his brief).

                                 4
impairment that substantially limits one or more of the major

life activities of such individual.”   42 U.S.C. § 12102(2).      A

“qualified individual with a disability” means “an individual

with a disability who, with or without reasonable accommodation,

can perform the essential functions of the employment position

that such individual holds or desires.”      Id. at § 12111(8).

Because Hernandez concedes that his back injury prevents him from

doing the “regular work,” including lifting objects weighing up

to 150 pounds, of a District custodian, he is a “qualified

individual with a disability” under the ADA only if he can

perform the essential functions of that position

“with . . . reasonable accommodation.”

     Although the parties disputed below whether Hernandez was

disabled within the meaning of the ADA, the only controversy on

appeal is whether the district court properly granted summary

judgment on the basis of its conclusions (1) that Hernandez’s

proposed accommodation was permanent reassignment to light duty

and (2) that such an accommodation was unreasonable as a matter

of law.   We address these issues in turn.

      Our review of the record convinces us that there is no

genuine issue of material fact as to whether Hernandez asked to

be permanently reassigned to light duty.     Although there is no

testimony about the exact wording of Hernandez’s request, he

stated at his deposition that he considered his condition

permanent and that he wanted to perform only light duty work.




                                 5
For example, the following colloquy took place between Hernandez

and the District’s counsel:

     Q. [by counsel] Okay. All right. We’ll talk about the
     accident in a--is this a permanent or temporary condition?
     A. Permanent.
     Q. And how do you know that it’s permanent?
     A. Because they have operated twice on me--surgery. They
     have pulled out two disks. They have made transplantation
     of those disks. They took from my right side to make up
     those disks.
     Q. Has a doctor ever told you that this is a permanent
     condition?
     A. Yes, ma’am.

Because of this permanent injury, Hernandez explained, he needed

to be accommodated by being assigned to light duty:

     Q. Okay. The place where you work, the hours that you
     work, everything could change trying to accommodate you with
     light duty?
     A. Yes, ma’am.
     . . .
     Q. [by counsel] So you are saying that you always were
     ready to work when they wanted you to work?
     A. Exactly. But the light duty--but not the way I used to
     work from ’84 until ’92. I used to work almost 365 days of
     a year and I didn’t have any physical problem. But now that
     I need it because I’m suffering my pains in my back--of my
     back--as I repeat now to you, madam, I don’t want to be paid
     for not doing anything. I want to do something. I want to
     work, but light duty work.

The record thus shows that Hernandez asked for light duty as an

accommodation for a disability he knew to be permanent.   There is

no evidence that he indicated in any way that he was requesting

only temporary assignment to light duty.   We conclude that there

is no genuine issue of fact as to whether Hernandez was

requesting a permanent light duty assignment.

     We next turn to the question of whether Hernandez met his

burden of proving that his proposed accommodation was reasonable.

See Riel v. Electronic Data Sys. Corp., 99 F.3d 678, 683 (5th

                                6
Cir. 1996).3    In general, a reasonable accommodation is “a method

of accommodation that is reasonable in the run of cases,” id.

(quoting Barth v. Gelb, 2 F.3d 1180, 1187 (D.C. Cir. 1993)), and

while it may include job restructuring, see 42 U.S.C. § 12111(9),

the ADA does not require an employer to eliminate or transfer any

of the essential functions of a position, see Barber v. Nabors

Drilling U.S.A., Inc., 130 F.3d 702, 709 (5th Cir. 1997).    Nor

does the ADA require an employer to create a new job as an

accommodation.    See Still v. Freeport-McMoran, Inc., 120 F.3d 50,

53 (5th Cir. 1997).    An employer “is not required to create light

duty jobs to accommodate disabled employees.    The law does not

require affirmative action in favor of individuals with

disabilities.    It merely prohibits employment discrimination


     3
        Hernandez complains that the district court improperly
“placed the burden of establishing [] undue hardship upon []
Hernandez.” We disagree. The district court concluded that
Hernandez failed to propose a reasonable accommodation, not that
the reasonable accommodation he suggested would impose an undue
hardship upon the District. The plaintiff, in this case
Hernandez, bears the burden of proving that his proposed
accommodation is reasonable. See Riel, 99 F.3d at 683.
Reasonable accommodation and undue hardship are analytically
distinct; as Riel pointed out, a reasonable accommodation is “a
method of accommodation that is reasonable in the run of cases,
whereas the undue hardship inquiry focuses on the hardships
imposed by the plaintiff’s preferred accommodation in the context
of the particular [employer’s] operations.” Id. (quoting Barth,
2 F.3d at 1187); see Johnson v. Gambrinus Co./Spoetzl Brewery,
116 F.3d 1052, 1058-59 (5th Cir. 1997) (“The court concluded that
this evidence focused upon the plaintiff’s specific circumstances
and thus could not be used to rebut the plaintiff’s showing of an
accommodation reasonable in the run of cases, but instead was
relevant only to meeting the employer’s burden of showing undue
hardship.”) (discussing Riel, 99 F.3d at 683-84). As we explain
below, the accommodation Hernandez proposed amounted to creating
a new position for him. Such a method of accommodation is not
reasonable “in the run of cases.” Riel, 99 F.3d at 683.

                                  7
against qualified individuals with disabilities, no more and no

less.”   Turco v. Hoechst Celanese Corp., 101 F.3d 1090, 1094 (5th

Cir. 1996) (citation and footnote omitted).

     The undisputed evidence in the record shows that the

District had only temporary light duty positions.   Emitte Roque,

the District’s Director of Buildings and Properties, stated

explicitly in his affidavit that “Aldine has no permanent light

duty positions.”   Hernandez admitted in his deposition that no

one had ever informed him that permanent light duty positions

were available and that he knew of no one, other than perhaps

“teachers that are in wheelchairs,” who held permanent light duty

positions.   Therefore, placing Hernandez in a permanent light

duty position would amount to creating a new light duty job as an

accommodation.    Under the principles we explained above, such an

accommodation is not reasonable, and Hernandez therefore cannot

demonstrate that he is a qualified individual with a disability.

His ADA claim fails.

                           IV.   CONCLUSION

     For the foregoing reasons, we AFFIRM the judgment of the

district court.




                                   8